DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2018-0092715, filed in Korea on August 8, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on February 8, 2021 and the IDS submitted on June 17, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim references dependency on later numbered claim 18; a proper dependent claim should reference and further limit a previously introduced claim (the Examiner notes the proper amendment should cancel the claim and a new, later claim should be added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, 12, 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, and 16, claim 2, from which claim 3 and claim 16 depend and inherit all limitations therefrom, recites the limitation "the masking area" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the claim is an apparatus claim (i.e., “camera module”) which recites limitations relating to the apparatus (see at least claim 1, from which this claim depends).  However, the claim also recites steps of a method of manufacture, i.e., “an adhesive is applied to…”   Mixing steps of a method of manufacture with an apparatus claim creates confusion and ambiguity, and because of this, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claim.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim is an apparatus claim (i.e., “camera module”) which recites limitations relating to the apparatus (see at least claim 1, from which this claim depends).  However, the claim also recites steps of a method of manufacture, i.e., “the adhesive is applied along…”   Mixing steps of a method of manufacture with an apparatus claim creates confusion and ambiguity, and because of this, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claim.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, 14, 15 and 20, claim 12, from which claims 14, 15 and 20 depend and inherit all limitations therefrom, recites the limitation "the adhesive" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the claim is an apparatus claim (i.e., “electronic device”) which recites limitations relating to the apparatus (see at least claim 11, from which this claim depends).  However, the claim also recites steps of a method of manufacture, i.e., “a shortest distance from the chamfered edge of the attachment region to the chamfered edge of the housing is determined based on a distance from a vertex of the image sensor to the chamfered edge of the masking region…”   Mixing steps of a method of manufacture with an apparatus claim creates confusion and ambiguity, and because of this, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, the claim recites that this step of determination is “based on a distance from a vertex of the image sensor to the chamfered edge of the masking region”; but the vertex (i.e., a highest point or an angular point) is not defined 
Regarding claim 16, the claim recites “the edges of the masking region are disposed to coincide with tangential lines of the through hole when the through hole is projected onto the infrared filter.”  The “tangential lines of the through hole” are not physical structure and are based on “the through hole” being “projected onto the infrared filter.”  It is unclear how the through hole is projected or controlled, as light through a hole can differ on where the light strikes based on a changing location of the source and therefore can become an ever-changing or fluid variable; leaving the metes and bounds of the claim undefined.   In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim is an apparatus claim (i.e., “camera module”) which recites limitations relating to the apparatus (see at least claim 11, from which this claim depends).  However, the claim also recites steps of a method of manufacture, i.e., “the adhesive is applied along…”   Mixing steps of a method of manufacture with an apparatus claim creates confusion and ambiguity, and because of this, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claim.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 18, claim 8, from which claim 18 eventually depends and inherits all limitations therefrom, recites a camera module “… and a bonding layer is disposed between the first coupling region and the second coupling region.”    However, dependent claim 18 recites the camera module “further comprising a bonding layer disposed between the first coupling region and the second coupling region.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0165108 to Jang et al. (hereinafter “Jang”).
	Regarding claim 1, Jang teaches a camera module comprising a housing (e.g., fig. 1, element 110; [0033]) including a through hole (e.g., fig. 1, element 113; [0035]) and a lens assembly (e.g., fig. 1, element 150; [0035-36]) disposed in the through hole to face a first surface on which light is incident (e.g., fig. 1; [0035]), an infrared filter attached to a second surface of the housing, positioned on a side opposite to the first surface (e.g., fig. 1, element 140; [0033], [0045-49]), an image sensor configured to recognize the light passing through the infrared filter (e.g., fig. 1, element 160; [0042]),  and a printed circuit board coupled to the housing (e.g., fig. 1, element 170; [0080]), wherein the infrared filter includes an effective filtering region configured to transmit visible light (e.g., fig. 2; [0056]), and a masking region surrounding the effective filtering region and having chamfered edges (e.g., fig. 2, indicator 144; [0056-57]), the infrared filter having a shape corresponding to a shape of the chamfered edges of the masking region (e.g., fig. 2).
Regarding claim 2, Jang teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the masking area has a polygonal shape, and the edges of the masking region are disposed adjacent to the through hole (e.g., fig. 2).
Regarding claim 3, Jang teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection to claim 2, supra) including teaching wherein the effective filtering region has a rectangular shape (e.g., fig. 2), and among edges of the masking region, edges parallel to a pair of long edges of the effective filtering region are formed to protrude (e.g., fig. 2, as the claim does not clearly define how the edges “protrude”, the edges can be interpreted to protrude, as in out further than the long edges of the effective filtering region).
	Regarding claim 4, Jang teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the infrared filter includes an attachment region surrounding the masking region, and an adhesive is applied to the second surface to be adjacent to at least two opposite edges of the attachment area ([0010], [0053-55]).
Regarding claim 5, Jang teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the housing includes, in the second surface, a seating groove to which the infrared filter is attached ([0053-55]). 
Regarding claim 6, Jang teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection to claim 4, supra) including teaching wherein the adhesive is 
Regarding claim 17, Jang teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection to claim 5, supra) including teaching wherein among the edges of the housing, edges parallel to the optical axis of the lens assembly are chamfered (e.g., fig. 1, edges of element 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No 2016/0241763 to Jung et al. (hereinafter “Jung”).
Regarding claim 7, Jang teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 1, supra) except for being found to expressly disclose the camera module further comprising the printed circuit board including a seating groove in which the image sensor is mounted and a first coupling region formed around the seating groove to be coupled with the housing. 
Nevertheless, Jung teaches an example of recessing an image sensor within a printed circuit board wherein the printed circuit board (e.g., figs. 5 and 6, element 111) includes a seating groove in which the image sensor is mounted (e.g., figs. 5 and 6, 
Regarding claim 8, Jang and Jung teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection to claim 7, supra) including teaching wherein the housing includes, around the infrared filter, a second coupling region to be coupled with the printed circuit board (‘108 – fig. 2, indicator 117), and a bonding layer is disposed between the first coupling region and the second coupling region (‘763 – e.g., [0014], [0020]).  
Regarding claim 9, Jang and Jung teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection to claim 8, supra) including teaching wherein a corner region of the first coupling region includes a coupling groove (e.g., ‘763 – fig. 5, element 111b), and a corner region of the second coupling region includes a protrusion corresponding to the coupling groove (e.g., fig. 7, element 131a). 
Regarding claim 18, Jang and Jung teach all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection to claim 9, supra) including teaching the camera module further comprising a bonding layer disposed between the first coupling region and the second coupling region (‘763 – e.g., [0014], [0020]).
Regarding claim 10, Jang and Jung teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection to claim 18, supra) including teaching wherein a surface of the first coupling region or the second coupling region has irregularities (as what constitutes “irregularities” is not defined by the claim, and as no surface is perfect, particularly at micro-levels, each surface would inherently have irregularities).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0123857 to Park et al. (hereinafter “Park”) in further view of Jang.
Regarding claim 11, Park teaches an electronic device including an inner space (e.g., fig. 1), the electronic device comprising a main printed circuit board disposed in the inner space ([0050]), and a camera module connected to the main printed circuit board ([0050]).  However, Park has not been found by the Examiner to go into specifics regarding the camera module.
Nevertheless, Jang teaches a camera module comprising a housing (e.g., fig. 1, element 110; [0033]) disposed in an inner space ([0005]) and including a first opening (e.g., fig. 1), a second opening formed in a surface opposite a surface in which the first opening is disposed (e.g., fig. 1), and an accommodation portion formed as a hole penetrating the first and second openings (e.g., figs. 1 and 2), a lens assembly disposed in the accommodation portion and exposed to an outside of the electronic device through the first opening such that external light is incident on the lens assembly (e.g., fig. 1, element 150; [0035-36]), an infrared filter (e.g., fig. 1, element 140; [0033], [0045-49]) attached to a seating groove formed in the surface in which the second opening is A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 12, Park and Jang teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection to claim 11, supra) including teaching wherein the infrared filter includes an attachment region formed at a marginal portion of the masking region, and the attachment region is formed of a transparent member, and the adhesive applied to the seating groove is cured by ultraviolet rays passing through the attachment region so as to couple the infrared filter with the housing ([0010], [0053-55]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Jang in further view of Examiner’s Official Notice.
Regarding claim 19, Park and Jang teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection to claim 11, supra) except for being found by the Examiner to expressly disclose wherein the image sensor and the printed circuit board are electrically connected via a bonding wire. 
Official Notice is taken regarding the use of a bonding wire to electrically connect a printed circuit board and an image sensor; a concept that is well-known and accepted in the electronic and imaging arts.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have connected the image sensor and the printed circuit board of the electronic device as taught by Park and Jang in order to provide means to transfer a captured image signal from the image sensor to other parts of the device (such as a processor or a display).  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Regarding the use of Official Notice, the Examiner notes to Applicant that, when formulating a response or reply in relation to the use of Official Notice, "to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (emphasis added). See MPEP §2144.03.  Further, If applicant does not traverse the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, the Examiner will indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the Examiner’s assertion of Official Notice or that the traverse was inadequate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,033,934 to Wang et al. teaches an example of an electronic device having a main printed circuit board connected to a camera module.

U.S. Patent Publication No. 2004/0104387 to Mogamiya et al. teaches a filter with chamfered edges.
U.S. Patent Publication No. 2002/0171031 to Kim et al. teaches placing an image sensor in a recessed groove.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697